                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

DANIEL LEMBERGER,

                      Plaintiff,                              8:18CV64

       vs.
                                                              ORDER
UNION PACIFIC RAILROAD COMPANY,

                      Defendant.


       This matter comes before the Court on the plaintiff’s Notice of Dismissal with

Prejudice (Filing No. 95). The Court being advised in the premises finds that such an

Order is proper.

       THEREFORE, IT IS ORDERED that this case is dismissed with prejudice with all

parties to bear their own costs.



       Dated this 21st day of May, 2021.

                                              BY THE COURT:

                                              s/ Joseph F. Bataillon
                                              Senior United States District Judge
